By the Court:
The judgment heretofore entered in this court in the above-entitled cause is hereby modified by striking out so much thereof as directs the court below to enter a decree for the defendants upon the findings, and in lieu thereof the cause is remanded with an order to the court below to find what was the value, at the date of the conveyance from John B. Green to the plaintiff, of the entire tract conveyed; and to that end new proofs may be adduced on this point by the respective parties, as they may be advised. On the filing of the finding on this point, the court below will proceed to render judgment on all the findings.
Remittitur forthwith.